DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the wheel brake side”.  There is insufficient antecedent basis for this limitation in the claim and it is not clear relative to what the wheel brake side refers to.  “the brake actuator-side” raises the same issues.
Claim 16 recites “it”.  It is not clear what “it” refers to.  Claims 21 and 23-25 recite the same.
Claim 17 recites “the brake lines on the wheel brake side to the wheel brakes.”  “the brake lines on the wheel brake side” and “he wheel brakes” lack antecedent basis in the claim. 
Claim 18 recites “the brake module side”.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-19 and 21-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Besier et al (US# 2019/0031165).
	Besier et al disclose all the limitations of the instant claim including; at least one wheel brake 8 which can be actuated by a pressure build-up in a brake line 272 on the wheel brake side, a brake pedal 172, a sensor 260/262 for detecting actuation information relating to actuation of the brake pedal, a brake actuator 28 for generating a brake pressure in a brake line on the brake actuator side, and a controller 250, by which, in a first operating mode of the brake system, the brake actuator is controlled as a function of the actuation information, the brake line on the wheel brake side being fluidically coupled to the brake line on the brake actuator side at least in the first operating mode [0050], the brake system having a brake cylinder 164 in which a brake pressure can be built up by means of a brake piston 188 mechanically coupled to the brake pedal, wherein the brake cylinder is coupled via a brake cylinder valve 96 to the wheel brake-side brake line 272 which is closed in the first operating mode [0054] and opened in a second operating mode of the brake system (figure 6, [0073]).
	Regarding claim 13, the brake line (portion of 272 between brake 8 and valve 112) on the wheel brake-side is coupled via a brake actuator valve 112 to the brake line on the brake actuator-side (portion of line 272 from valve 112 to actuator 28) which is open in the first operating mode (figure 2) and closed in the second operating mode (figure 6).
	Regarding claims 14 and 22, the brake system has a feedback device 2 by means of which a haptic feedback signal can be given on the brake pedal in the first operating mode, facilitating a pressure to be built up in a feedback line (line from 230 to  valve 150) by the feedback device, which pressure is fluidically coupled to the brake cylinder at least in the first operating mode.   [0054]
	Regarding claim 15, the brake cylinder 164 is coupled via a feedback valve 150 to the feedback line which is open in the first operating mode [0054] and closed in the second operating mode [0041][0073].
	Regarding claims 16 and 23-25, it comprises an integrated brake module 16 and a pedal module 160 formed separately therefrom [0044], the pedal module comprising the brake cylinder 164, the brake piston 188, the brake pedal 172 and the sensor 260/262, and the integrated brake module comprising the brake force actuator 28 and the brake cylinder valve 96.  Figures 1-2. 
	Regarding claim 17, the integrated brake module additionally comprises a valve block 130/134 for controllably coupling the brake lines on the wheel brake side to the wheel brakes 6/8.
	Regarding claims 18 and 26, the pedal module 160 is coupled to the integrated brake module 16 via a connecting line (portion of 242 between the two modules) which fluidically couples the brake cylinder 164 to a line section 242 on the brake module side which is connected to the brake cylinder valve 96.
	Regarding claim 19, the pedal module 160 is additionally coupled to the integrated brake module 16 via a further connecting line 300, by means of which the brake cylinder is fluidically coupled or can be coupled on the brake module side to a reservoir 66.  Note chamber 66 is capable of storing a quantity of fluid and can therefore be considered a reservoir as broadly recited.
	Regarding claim 21, it comprises multiple wheel brakes 6/10, wherein multiple brake lines on the wheel brake side (line with valve 134 and line with valve 138) are connected to the brake cylinder valve 96 and/or to the brake actuator valve 112 and/or wherein the brake system comprises multiple brake cylinder valves 96/104 and/or multiple brake actuator valves 112/100, to each of which at least one brake line on the wheel brake side is connected.
	
Claim(s) 12-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zimmermann et al (US# 2019/0344769).
	Zimmermann et al disclose all the limitations of the instant claim including; at least one wheel brake 8c or 8a which can be actuated by a pressure build-up in a brake line (line with 6c or 8a) on the wheel brake side, a brake pedal 1, a sensor 20/25 for detecting actuation information relating to actuation of the brake pedal [0096], a brake actuator 5 or 2 for generating a brake pressure in a brake line 38 or 27 on the brake actuator side, and a controller 112, by which, in a first operating mode of the brake system, the brake actuator 5 or 2 is controlled as a function of the actuation information [0084][0096][0155], the brake line on the wheel brake side being fluidically coupled to the brake line 38 or 27 on the brake actuator side at least in the first operating mode [0159], the brake system having a brake cylinder 80 in which a brake pressure can be built up by means of a brake piston mechanically coupled to the brake pedal 1, wherein the brake cylinder is coupled via a brake cylinder valve 82 or 40 to the wheel brake-side brake line which is closed in the first operating mode and opened in a second operating mode of the brake system[0165][0166][0170].  Figure 4.
	Regarding claim 13, the brake line (portion of the line between brake 8a or c and 26 or 23) on the wheel brake-side is coupled via a brake actuator valve 26 or 23 to the brake line on the brake actuator-side (portion of line from valve 26 or 23 to actuator 5 or 2) which is open in the first operating mode and closed in the second operating mode.  [0149] discloses closing the separation valve to prevent a dissipation of pressure via the overflow valve of the secondary pressure source during failure.
	Regarding claims 14 and 22, the brake system has a feedback device 3’  by means of which a haptic feedback signal can be given on the brake pedal in the first operating mode, facilitating a pressure to be built up in a feedback line (line from 3” to  valve 83 or 84) by the feedback device, which pressure is fluidically coupled to the brake cylinder at least in the first operating mode.   
	Regarding claim 15, the brake cylinder 80 is coupled via a feedback valve 83/84 to the feedback line which is open in the first operating mode and closed in the second operating mode.
	Regarding claims 16 and 23-25, it comprises an integrated brake module HCU1 and a pedal module 200 formed separately therefrom, the pedal module comprising the brake cylinder 80, the brake piston, the brake pedal 1 and the sensor 20/25, and the integrated brake module comprising the brake force actuator 5 or 2 and the brake cylinder valve 40.  Figure 4. 
	Regarding claim 17, the integrated brake module additionally comprises a reservoir 4 or a valve block HCU1 (note valves a/7) for controllably coupling the brake lines on the wheel brake side to the wheel brakes.
	Regarding claims 18 and 26, the pedal module 200 is coupled to the integrated brake module HCU1 via a connecting line (portion of lines between the two modules) which fluidically couples the brake cylinder 80 to a line section on the brake module side which is connected to the brake cylinder valve 40.
	Regarding claim 19, the pedal module 200 is additionally coupled to the integrated brake module HCU1 via a further connecting line, by means of which the brake cylinder is fluidically coupled or can be coupled on the brake module side to a reservoir 4.  Note line above cylinder 80 connecting the cylinder to the reservoir 4.
	Regarding claims 20 and 27-31, the controller 112 is set up to monitor at least one operating parameter of the brake system (functionality of the pressure provisions) and to trigger a change of the brake system to the second operating mode if a fault condition dependent on the operating parameter is fulfilled.  Note [0170] discloses the fallback level in response to a double fault, for example, failure of the first and second pressure provisions 2, 5.
	Regarding claim 21, it comprises multiple wheel brakes 8, wherein multiple brake lines on the wheel brake side are connected to the brake cylinder valve 81 or 82 or 40 and/or to the brake actuator valve 23 or 26 and/or wherein the brake system comprises multiple brake cylinder valves 81/82/40 and/or multiple brake actuator valves 23/26, to each of which at least one brake line on the wheel brake side is connected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK